Title: To Thomas Jefferson from Robert Williams, 8 June 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington M. Territory June 8th. 1807
                        
                        The News paper herewith inclosed Contains one of those weekly doses, which it is said, is to be administered
                            through the Medium of this paper, by the party of whom my former letters to you have given an account and which render it
                            unnecessary to add any thing farther on the Subject at present, except that Poindexter begins to be openly abusive of the
                            President of the U States, and others of the party begin to withdraw from this political Coalition, unwillingly saying
                            that their opposition is going to too great lengths, and that they have been Misinformed. The other day at a boarding
                            house here, in a Conversation relative to the appointment of Officers by the President, on being a little Crossed he threw
                            off the Mask 
                  
                        This is all for the better and will prevent even the temporary effect, which their hypocrisy might possibly have.
                        I assure you that I am as easy as to My Situation and Standing with the people of this Territory, as at any
                            former period—that the opposition Now Making is Nothing More Nor less than a revival of that which I recd. from Wist
                            and party, except that it is Now Conducted by Mead and Poindexter who are the head of the party—that I Shall Continue to
                            treat these attempts as heretofore—that the result will be the Same—
                        I have the honor to be with great respt. & Consideration yrs
                        
                            Robert Williams
                            
                        
                    
   among other things—“I wish by god the president had federalist and Scotchmen enough to fill all his
                            appointments with” alluding to Mr. Dunbar &c.

               